United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-841
Issued: June 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2013 appellant filed a timely appeal from a January 29, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a back injury casually related to her federal
employment.
FACTUAL HISTORY
On November 9, 2012 appellant, then a 45-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a low back condition causally related to
repetitive lifting of mail. She indicated that she became aware of the condition on
1

5 U.S.C. § 8101 et seq.

July 17, 2012.2 Appellant submitted notes dated October 15 and 22, 2012 from Dr. Matthew
Thacker, a chiropractor, indicating that she should be excused from work from October 12
to 22, 2012. By letter dated December 7, 2012, OWCP requested that she submit additional
evidence with respect to her claim.
In a statement received on December 31, 2012, appellant related that her work duties
included repetitive throwing of mail into slots for several hours a day. She also stated that her
work involved bending and lifting of mail.
With respect to medical evidence, appellant submitted reports from Dr. Tina DiGiovanni,
a chiropractor. In a report dated August 14, 2012, Dr. DiGiovanni stated that appellant was
being treated for shoulder and low back problems. In a report dated August 27, 2012, she
diagnosed sciatic neuritis, muscle weakness, cervical, thoracic and lumbar stiffness, shoulder
rotator cuff syndrome, cervical and lumbar spine segmental dysfunction.
The record contains an October 25, 2012 magnetic resonance imaging (MRI) scan report
with a diagnosis of L4 disc herniation and L5-S1 disc bulging. In a report dated December 21,
2012, Dr. DiGiovanni stated that due to repetitive lifting and pulling activities at work, appellant
had developed low back musculature weakness and the activity may have contributed to the disc
stresses noted on the MRI scan. She diagnosed low back discopathy without myelopathy, sciatic
neuritis, lumbar radiculopathy, muscle weakness and lumbosacral segmental dysfunction.
In a report (Form CA-20) dated January 13, 2013, Dr. Thacker checked a box “yes” that
the conditions were caused or aggravated by employment activity.
By decision dated January 29, 2013, OWCP denied the claim for compensation. It found
that the chiropractors were not established as physicians under FECA.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

2

The record also contains a recurrence of disability claim (Form CA-2a) identifying a date of injury as April 9,
2009 and the date of recurrence as July 27, 2012. That claim is not before the Board on this appeal.
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e)(f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Section 8101(2) of FECA provides that the term ‘“physician’ … includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.”6 A spinal
subluxation is an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae.7 If the diagnosis of a subluxation as demonstrated by x-ray is not
established, the chiropractor is not a physician under FECA and the report of the chiropractor is
of no probative value to the medical issue presented.8
ANALYSIS
In the present case, appellant alleged that she sustained a low back condition as a result of
her federal employment as a mail carrier. She identified her job duties as repetitive lifting of
mail, bending and casing mail. As the employment factors have been identified and accepted by
OWCP, the issue becomes whether the medical evidence is sufficient to establish a diagnosed
condition as casually related to the employment factors.
Appellant submitted evidence from chiropractors Dr. DiGiovanni and Dr. Thacker.
Before the evidence can be considered for its probative value, the chiropractor must be
established as a physician under FECA. As noted above, under FECA the term physician
includes chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist. Dr. Thacker did not refer to x-rays or provide a diagnosis of a subluxation. There is no
evidence of record establishing Dr. Thacker as a physician under 5 U.S.C. § 8101(2).
Dr. DiGiovanni provided diagnoses that included lumbosacral segmental dysfunction,9
without providing any reference to x-ray results. In the December 21, 2012 report, he referred to
MRI scan results. An MRI scan would not be sufficient to establish a subluxation, as FECA
specifically provides the diagnosis must be demonstrated by x-ray.10 In this case, the Board
notes that the MRI scan of record did not provide a diagnosis of a subluxation.
The Board accordingly finds that based on the evidence of record, neither Dr. Thacker
nor Dr. DiGiovanni are physicians under FECA. The reports submitted are of no probative
medical value to the causal relationship issue presented. In the absence of any probative medical
5

Ruby I. Fish, 46 ECAB 276-79 (1994).

6

5 U.S.C. § 8101(2).

7

See 20 C.F.R. § 10.5(bb).

8

See Jack B. Wood, 40 ECAB 95, 109 (1988).

9

Segmental dysfunction is defined as a focal misalignment-subluxation of the vertebra. McGraw-Hill Concise
Dictionary of Modern Medicine (2002).
10

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

3

evidence, appellant has not met her burden of proof to establish a diagnosed condition casually
related to the identified employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a back injury casually related to her
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 29, 2013 is affirmed.
Issued: June 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

